Citation Nr: 1403807	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-12 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of post left knee surgery, patellofemoral syndrome.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 2004 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for residual, status post left knee surgery, patellofemoral syndrome, with a noncompensable rating effective February 16, 2008.

In a January 2010 Decision Review Officer (DRO) decision, the initial rating for residual, status post, left knee surgery, patellofemoral syndrome was increased from 0 percent to 10 percent effective February 16, 2008.  

 In June 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  

In August 2013, the Board, in pertinent part, remanded the issue of entitlement to an initial evaluation in excess of 10 percent for residuals of post left knee surgery, patellofemoral syndrome to obtain updated VA treatment records and provide the Veteran with another VA medical examination.  After completion of the ordered development, the issue on appeal now returns to the Board.  

Based on the ordered development, service connection for limitation of left knee extension was established with a 10 percent rating effective September 17, 2013. See October 2013 rating decision.

The Board has considered whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Because the Veteran reported at the September 2013 VA medical examination and the Board hearing that he was in receipt of Social Security disability benefits due to PTSD, and the September 2013 VA medical examiner noted that the Veteran's knee disability did not impact his ability to work, the Board finds that the issue is not raised. 


FINDINGS OF FACT

1.  For the entire rating period, the left knee disability has been manifested by degenerative arthritis with painful flexion ranging from 50 to 140 degrees, swelling, and grinding.  

2.  For the entire rating period, the left knee disability has been manifested by mild laxity.  

3.  For the portion of the rating period prior to September 17, 2013, left knee extension was to 0 degrees with painful motion. 

4.  For the portion of the rating period from September 17, 2013, left knee extension has been limited to 50 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent rating for residuals of post left knee surgery, patellofemoral syndrome, have not been met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5010, 5260 (2013).  

2.  The criteria for a separate rating in excess of 10 percent for limited left knee extension have not been met or approximated for the portion of the rating period prior to September 17, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2013).  

3.  Giving the benefit of the doubt to the Veteran, the criteria for a separate 50 percent rating for limited left knee extension have been approximated for the portion of the rating period from September 17, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2013).  

4.  Giving the benefit of the doubt to the Veteran, the criteria for an initial separate rating of 10 percent rating for left knee laxity have been approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the initial rating appeal, the Veteran is challenging the initial disability rating assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the original claims for service connection, is needed under the VCAA. 

Regarding VA's duty to assist in claims development, the RO provided the Veteran with VA medical examinations in connection with the claims in March 2008, September 2009, and September 2013.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered the history of the left knee disability, as well as the Veteran's subjective complaints as it related to his current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's left knee disability when evaluating the knee and providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's left knee disability since the last VA medical examination.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, service treatment records are complete and included in the record.  Post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  Records from the Social Security Administration (SSA) were obtained.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VA employee who conducts a hearing (1) fully explain the issues on appeal and 
(2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the Veteran provided testimony regarding left knee symptoms and functional impairment, and the representative explained to the Veteran, during the course of the hearing, that he should provide evidence regarding the severity of the left knee disability.  See Board hearing transcript, page 17.  The undersigned VLJ asked several questions to determine whether there were outstanding records relevant to the appeal, to include from SSA or VA, and mentioned the possibility of scheduling another VA medical examination for the Veteran.  The Board subsequently remanded the issue on appeal for updated VA treatment records and another VA medical examination.  For these reasons, the Board finds that the duties outlined under 38 C.F.R. § 3.103(c)(2) have been satisfied.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  Because the Veteran was provided with a VA medical examination in September 2013, and the VA medical examination was adequate, the Board further finds that there was compliance with the prior remand order.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In view of the foregoing, the Board will proceed with appellate review. 




Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Disability Rating Analysis

For the entire rating period, the left knee disability has been rated at 10 percent under 38 C.F.R. § 4.71a, DC 5010 for traumatic arthritis based evidence of mild osteoarthritis of the left knee with painful range of motion without instability or limitation of motion.  See January 2010 DRO decision.  

Diseases under DC 5010 for traumatic arthritis are to be rated on limitation of motion of the affected part as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a. 

DC 5261 provides for assignment of a 0 percent rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

After review of the lay and medical evidence in this case, the Board finds that the weight of the evidence is against a finding that manifestations of the Veteran's left knee disability more closely approximate the criteria for a rating in excess of 10 under DC 5260 for the entire rating period.  In order for the Veteran to receive the next higher 20 percent rating under DC 5260 (for limitation of leg flexion), the evidence must show that the service-connected left knee disability is manifested by flexion limited to 30 degrees.  However, in this case, the evidence relevant to the rating period shows left knee flexion ranging from 140 degrees, with pain, to left knee flexion limited to 50 degrees, which is consistent with the schedular criteria for the current 10 percent rating.  See, e.g., the March 2008, September 2009, and September 2013 VA medical examination reports.  In consideration thereof, the Board finds that the schedular criteria for an initial rating higher than the current 10 percent under DC 5260 have not been met or approximated for the entire rating period. 

The Board will next consider whether the criteria for a separate rating under DC 5261 for limitation of leg extension have been met.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04, published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  In this case, the Veteran was awarded a separate 10 percent rating for limitation of left knee extension under DC 5261 effective September 17, 2013, the date of the last VA medical examination.  

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the evidence is against finding that a separate compensable disability rating for the left knee disability is warranted prior to September 17, 2013 under DC 5261.  In order for the Veteran to receive a separate disability rating under DC 5261 (limitation of leg extension), the evidence must show that the service-connected left knee disability was manifested by extension limited to 10 degrees or greater.  However, for the portion of the rating period prior to September 17, 2013, the evidence shows full left knee extension (i.e., to 0 degrees), with painful motion.  The Veteran's painful left knee range of motion is already contemplated in the current 10 percent rating under DC 5010; therefore, a separate rating based on the same symptomatology would constitute pyramiding and is prohibited.  38 C.F.R. § 4.14 (2013).  

For the portion of the rating period from September 17, 2013, the Board finds that the evidence is in equipoise on the question of whether left knee extension is limited to the degree required for the maximum 50 percent rating under DC 5261.  On the one hand, the September 2013 VA medical examination report shows left knee extension of 10 degrees, with painful motion beginning at 50 degrees, which indicates that the left knee extension is limited to approximately 50 degrees when fully considering Deluca factors.  On the other hand, the September 2013 VA medical examiner noted that, after repetitive use testing, left knee extension ended at 10 degrees, and there was no functional loss or additional limitation in range of motion.  Also, an October 2013 VA treatment record shows painful, normal range of motion of the left knee.  In consideration of the foregoing, and resolving all reasonable doubt in favor of the Veteran in finding that the criteria for left knee extension limited to 45 degrees or greater are met, the Board finds that an initial rating of 50 percent under DC 5261 is warranted from September 17, 2013, subject to the limitation of the amputation rule under 38 C.F.R. § 4.68 (2013).    

The Board notes the Veteran's complaints of left knee pain, swelling, locking, buckling, and grinding during the course of the initial rating appeal.  The September 2009 VA medical examiner noted that the Veteran had left knee pain throughout range of motion testing, but there was normal range of motion and no additional limitation of joint function due to pain, fatigue or lack of endurance after repetitive use testing.  The September 2013 VA medical examiner noted the degree at which painful motion on flexion and extension began and similarly noted no additional limitation in range of motion of the knee following repetitive-use testing.  The Board has considered such symptoms and functional impairment in evaluating the left knee disability.  DeLuca, 8 Vet. App. at 206-07 (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  

The Board further recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, DC 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion.  VAOPGCPREC 23-97, published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, published at 63 Fed. Reg. 56,704 (1998); 
38 C.F.R. § 4.59.  In this case, the current 10 percent rating is based on x-ray evidence of left knee degenerative arthritis with painful motion prior to September 17, 2013, and left knee flexion limited to 50 degrees from September 17, 2013.  

DC 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  

After review of the lay and medical evidence, the Board finds that the evidence is in equipoise on the question of whether the Veteran is entitled to a separate 10 percent rating based on slight left knee instability.  At each of the VA medical examinations performed in connection with the initial rating appeal, the Veteran demonstrated a stable left knee on all stability tests.  See the March 2008 VA medical examination report (noting no instability to varus, valgus, anterior, or posterior stressing); the September 2009 VA medical examination report (noting no instability to varus, valgus, anterior or posterior stressing); and the September 2013 VA medical examination report (showing a normal left knee on all joint stability tests).  However, at the Board hearing, the Veteran reported left knee instability throughout the rating period, and there are treatment records during the rating period that show left knee instability.  See March 2008 VA outreach note (noting the Veteran's reported left knee instability on review of systems and demonstration of left knee medial laxity on examination); August 2009 VA orthopedic surgery outpatient note (noting positive, minimal laxity on anterior drawer test of left knee).  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating under DC 5257 based on mild left knee instability of the left knee is warranted for the entire rating period, subject to the limitations of the amputation rule under 38 C.F.R. § 4.68.  The Board finds that the weight of the lay and medical evidence does not demonstrate instability that can be characterized as either moderate or severe and a rating in excess of 10 percent for instability is not warranted.  The Veteran has reported instability and the VA examinations did not show clinical findings of instability and the August 2009 VA orthopedic surgery outpatient note noted minimal laxity.   Thus, the evidence demonstrates entitlement to a separate 10 percent evaluation, and no higher, for instability of the left knee under Diagnostic Code 5257 throughout the rating period on appeal. 


Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular rating for the Veteran's left knee disability for the rating period.  In order for the Veteran to receive a higher rating under DC 5256 for knee ankylosis, the evidence must show that the left knee was fixed at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, in flexion between 10 to 20 degrees, flexion between 20 degrees and 45 degrees, or extremely unfavorable, in flexion at an angle of 45 or more.  The evidence does not show that the left knee is manifested by ankylosis or limited to a particular range of flexion such that a higher schedular rating under DC 5256 is warranted during the rating period.   

Also, the evidence does not show that there is impairment of the tibia and fibula or that the Veteran has genu recurvatum for the entire rating period; therefore, a higher rating under DC 5262 or DC 5263 is not warranted.  In addition, the evidence does not show that there is semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint during the rating period; therefore, a higher rating under DC 5259 is not warranted.  Furthermore, although the Veteran has reported that part of the meniscus was removed when he had surgery in January 2007, service treatment records show evidence of arthroscopic medial meniscus repair and lateral release at that time.  The records do not show that part of the meniscus was removed.  See January 2007 service operation report and October 2007 service treatment notes.  Therefore, a higher rating is not warranted under DC 5258.  

Moreover, because the evidence shows that the surgical left knee scar, which measures 2.5 centimeters by 0.5 centimeters, has not been painful and/or unstable, and did not cover an area greater than 6 square inches during the rating period, no compensable residuals have been shown; therefore, a separate compensable rating for the Veteran's residual left knee scar is not warranted.  See DCs 7801, 7802, 7804 and 7805.

The Board has further considered whether the initial rating appeal for the left knee disability warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If the rating criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any functional impairment or symptoms that are not already encompassed by the schedular criteria.  The Veteran's left knee disability has been manifested by degenerative arthritis with painful limitation flexion to a noncompensable degree prior to September 17, 2013, and painful, limited left knee flexion to 50 degrees from September 17, 2013, which is the basis of the 10 percent rating under DC 5010 for the entire rating period.  Prior to September 17, 2013, the evidence demonstrates full, painful left knee extension, and, after September 17, 2013, limited left knee extension with pain beginning at 50 degrees.  For the entire rating period, the left knee disability has been manifested by slight left knee laxity.  The 10 percent schedular rating under DC 5010 for the entire rating period, the 10 percent rating for left knee laxity for the entire rating period, and the 50 percent rating under DC 5261 from September 17, 2013 specifically contemplate such symptomatology and resulting functional impairment.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The schedular ratings are based on limited flexion and extension, as well as laxity, and consider functional impairment, to include as due to Deluca factors (e.g., painful motion).  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's left knee symptoms and related functional impairment are fully contemplated in the schedular ratings; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected knee disability, no extraschedular referral is warranted in this case.  
  It limits his participation

ORDER

An initial rating in excess of 10 percent for residuals of post left knee surgery, patellofemoral syndrome for the entire rating period is denied.  

An initial separate compensable rating for limited left knee extension prior to September 17, 2013 is denied.  

An initial separate rating of 50 percent for limited left knee extension from September 17, 2013 is granted, subject to the limitation of the amputation rule under 38 C.F.R. § 4.68.  

An initial separate rating of 10 percent for left knee laxity for the entire rating period is granted, subject to the limitation of the amputation rule under 38 C.F.R. § 4.68.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


